      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

FRANK GAURA,

                             Plaintiff,                            OPINION AND ORDER
       v.
                                                                        20-cv-259-wmc
ANDERSON, O’BRIEN, BERTZ,
SKRENES & GOLLA, LLP,

                             Defendant.


       Pro se plaintiff Frank Gaura has filed this lawsuit against defendant Anderson, O’Brien,

Bertz, Skrenes & Golla, LLP (Anderson O’Brien), under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§2000e, et seq. Plaintiff claims that his former employer,

Anderson O’Brien, discriminated against him, retaliated against him, and subjected him to a

hostile work environment, all on the basis of his national origin. This order resolves four

pending discovery-related motions. I am denying plaintiff’s motion for a protective order (dkt.

10) and related motion to stay depositions and to quash (dkt. 30); granting defendant’s motion

for a protective order (dkt. 14); and denying in part and reserving in part plaintiff’s motion to

compel production of documents identified in defendant’s privilege log (dkt. 21). As explained

below, to address plaintiff’s challenge to certain documents listed in defendant’s privilege log,

I will review those communications in camera.




                                           OPINION

I.     Plaintiff’s motion for protective order (dkt. 10)

       Plaintiff seeks a protective order to avoid producing certain communications in response

to defendant’s Requests for Production (RFPs) 1 and 2. In RFP 1, defendant originally sought
       Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 2 of 17




“All communications between you and any employee or partner of the Anderson O’Brien law

firm for the period November 20, 2019, to the present.” In RFP 2, defendant originally sought

“All communications between you and Sandra Zenor for the period November 20, 2019, to

the present.” After plaintiff objected to the requests, defendant modified both RFPs to include

the language “relating, in any way, to any claim you are making in this lawsuit, including any

relief in this lawsuit.” (Pl. Aff. (dkt. 11) ¶ 10; Pl. Ex. 5 (dkt. 10-5).) Plaintiff continues to

object to both requests, but he has not shown that he is entitled to a protective order with

respect to either.

       In opposition to RFP 1, plaintiff explains that after his termination from Anderson

O’Brien, he communicated with certain employees. He is concerned that if he turns over those

communications, then Anderson O’Brien will retaliate against them for disparaging the firm or

speaking out in support of plaintiff. Plaintiff understands that he is obliged to produce these

communications but request a protective order or for an in camera review of the responsive

documents. Plaintiff provides an example of a former co-worker -- Mrs. Jennifer Lemke -- who

was terminated about four months after he was terminated; he claims that the reason she was

terminated was because she had supported plaintiff. Plaintiff’s evidence in support of his

suspicions is his own affidavit (dkt. 11), and a November 5, 2019, email in which defendant’s

director of operations suggested that the firm was aware that Lemke and plaintiff were speaking

about plaintiff’s potential claims in this lawsuit (dkt. 10-9).

       In opposition, defendant explains that after his termination, plaintiff sent out a

communication to Anderson O’Brien employees, informing them that they need to be available

for trial. Therefore, they have reason to believe that plaintiff received responses that may

provide relevant information and potential witnesses.         Defendant further contends that


                                                 2
         Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 3 of 17




plaintiff’s claimed need to protect fellow employees from retaliation is not only speculative, it

is inappropriate attempt to publicly disparage the firm.       Defendant is willing to provide

documentation related to Lemke’s termination if the court wants to see it.

         I do not need to review Lemke’s personnel records to resolve this dispute. Plaintiff’s

arguments are speculative. He has not provided a legitimate reason why he should not have to

produce the responsive communications, nor has he provided a basis to grant a protective order

limiting the information that he would need to produce. Therefore, I am denying plaintiff’s

request for a protective order with respect to RFP 1, and I am denying as moot plaintiff’s

motion to stay depositions and to quash the subpoena of Lemke.

         As for RFP 2, plaintiff claims that his communications with Attorney Zenor are either

privileged or unrelated and therefore irrelevant to this lawsuit. Plaintiff explains that Attorney

Zenor serves as his family’s attorney and is a friend, as well as his former employer. Plaintiff

represents that after his November 20, 2019 termination, he communicated with Zenor for the

purpose of obtaining legal advice and represents that there was a phone call between Zenor

and a partner at Anderson O’Brien related to his termination. (Pl. Aff. (dkt. 11) ¶ 22.) Plaintiff

further explains that while he worked as Zenor’s paralegal, he worked on cases in which one of

Anderson O’Brien’s co-managing partners, Nadine Davy, was counsel for the opposing parties.

Plaintiff represents that after he was terminated from Anderson O’Brien, he assisted Zenor

while he was looking for work, and he continues to communicate with her about clients and

cases.

         In opposition, defendant does not suggest that plaintiff must produce communications

between him and Zenor related to the cases on which he worked for her. Such documents

would not relate to this lawsuit, so they would not be responsive to defendant’s narrowed RFP.


                                                3
       Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 4 of 17




Instead, defendant contends that plaintiff’s communications with Zenor are relevant and are

not privileged. Defendant explains that plaintiff previously identified Zenor as someone with

knowledge and information related to his claim for damages, including plaintiff’s claims of

emotional distress damages. Further, defendant argues that if plaintiff were working for Zenor

after his termination, then Zenor would be in possession of information related to plaintiff’s

duty to mitigate his damages. To challenge plaintiff’s privilege assertion, defendant points out

that: (1) Zenor is not representing plaintiff in this matter, (2) plaintiff has not attested that

he retained Zenor to represent him in his employment dispute with Anderson O’Brien; and (3)

the Anderson O’Brien attorney Zenor called after plaintiff’s termination would testify that at

the beginning of their phone call, Zenor explicitly stated that she was not calling as plaintiff’s

attorney and that she did not represent him. Finally, defendant reports that even though

plaintiff was reminded of his obligation to provide a privilege log outlining the documents he

is withholding on the ground of privilege, plaintiff has refused to do so.

       Defendant’s view that plaintiff’s communications with Zenor are not privileged because

Zenor does not represent him and never intended to represent him does not completely dispose

of the question of privilege. Cf. United States v. Keplinger, 776 F.2d 678, 701 (7th Cir. 1985)

(absent a relatively clear indication by the potential client to the attorney that he believed he

was being represented, no attorney-client relationship can be inferred without some finding

that the potential client’s subjective belief is minimally reasonable). That said, even if this

court is willing to assume, arguendo, that plaintiff’s subjective believe in this regard is minimally

reasonable, it remains plaintiff’s burden to establish that any of his communications with Zenor

actually were privileged. Plaintiff has not met this burden.

       The attorney-client privilege is narrow:


                                                  4
       Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 5 of 17




                   (1) Where legal advice of any kind is sought (2) from a
                   professional legal adviser in his capacity as such, (3) the
                   communications relating to that purpose, (4) made in
                   confidence (5) by the client, (6) are at his instance
                   permanently protected (7) from disclosure by himself or by
                   the legal adviser, (8) except the protection be waived.

United States v. Evans, 113 F.3d 1457, 1461 (7th Cir. 1997) (quoting 8 John Henry

Wigmore, Evidence in Trials at Common Law § 2292 (1961)). “The party seeking to invoke the

privilege bears the burden of proving all of its essential elements,” id., and “each of these

elements must be established as to each document, as the mere existence of an attorney-client

relationship is not sufficient to cloak all communications with the privilege.” Allendale Mut.

Ins. Co. v. Bull Data Sys., Inc., 145 F.R.D. 84, 86 (N.D.Ill.1992). “Privilege must be made and

sustained on a document-by-document basis. A blanket claim of privilege that does not specify

what information is protected will not suffice.” United States v. White, 970 F.2d 328, 334 (7th

Cir. 1992) (citation omitted).

       By plaintiff’s own account, many of his communications with Zenor relate to their

personal or employer/employee relationship. No documents of this nature would be privileged.

It was plaintiff’s obligation to specify which communications he claims fit the narrow definition

of privilege quoted above. Plaintiff has not even attempted to make this showing,

notwithstanding defendant’s entirely proper request for a privilege log. The time to do so has

passed. I am denying plaintiff’s request for a protective order with respect to RFP 2 as well.

Not later than December 24, 2020, plaintiff must produce any communications between him

and Zenor from November 20, 2019, to the present, that relate to his claims in this lawsuit,

including all communications with Zenor related to plaintiff’s damages, mitigation and back

pay.



                                               5
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 6 of 17




II.    Defendant’s motion for protective order (dkt. 14)

       Pursuant to Federal Rule of Civil Procedure 26(c)(1)(G), defendant seeks a protective

order related to two documents containing confidential information, as well as a standard

protective order to protect subsequently produced confidential information, including

personnel records and plaintiff’s medical/psychological records. Plaintiff refused to agree to

defendant’s proposed protective order.

       The first document is a listing of time entries made by plaintiff in cases he worked on

as a paralegal at Anderson O’Brien. Defendant argues that the time entries are relevant because

plaintiff claims he was treated differently than similarly-situated non-Czech employees with

respect to time recording. Defendant seeks a protective order with respect to this document

because it includes the identity of clients, tasks being performed during litigation and time

spent performing tasks, all of which is confidential and should not be shared beyond this

lawsuit. Defendant also indicates that the time record of a similarly-situated employee will

also be admitted at some point in this lawsuit as a comparator. As such, defendant is willing

to produce the plaintiff’s time records unredacted, but defendant wants a protective order.

       Defendant’s concerns about the privacy of its clients is well-taken. See, e.g., Isaacson v.

Keck, Mahin & Cate, No. 92-C-3105, 1992 WL 297391, at *1 (N.D. Ill. Oct. 8, 1992) (parties

may file under seal all documents relating to or involving confidential client information, since

“special care should be taken where attorney/client confidences are implicated”). Furthermore,

defendant clarifies that the request for a protective order is for pretrial proceedings only. If

either party files any confidential documents under seal, then they must submit a redacted

version for public access; at that point, if the opposing party believes the document should be

made public, then they can flag the dispute for the court at that time. This is standard


                                                6
       Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 7 of 17




operating procedure in this situation, and I can see no reason not to employ it here.

Accordingly, I will enter a protective order with respect to this document.

       Defendant also wants to protect the confidentiality of Anderson O’Brien’s liability

insurance policy. Defendant is willing to produce an unredacted copy to plaintiff, but only

pursuant to a protective order.       Defendant reports that although most of the policy is

boilerplate, it contains figures related to Anderson O’Brien’s accounts receivable, the value of

business property, and coverage amounts, all of which defendant wishes to keep confidential.

In short, this information is not generally available to the public and Anderson O’Brien deems

it confidential proprietary information.

       Plaintiff objects to protecting the confidentiality of this information, but he does not

provide any legitimate reason why such information would be of the public interest. Plaintiff

takes issue with the fact that defendant has modified its position with respect to producing

these documents, suggesting that defendant has not been forthcoming with the court. That’s

a canard: civil discovery is a dynamic, flexible process that requires parties constantly to modify

their positions. Plaintiff also provides case law discussing the presumption that all matters filed

with the court are “open to public view . . . unless a statute, rule, or privilege justified

confidentiality.” In re Specht, 622 F.3d 697, 701 (7th Cir. 2010). Plaintiff’s recitation of the

law is correct but irrelevant: this is a dispute over pretrial discovery, which is not filed with the

court. See, e.g., Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984); Bond v. Utreras, 585 F.3d

1061, 1073 (7th Cir. 2009) (“Generally speaking, the public has not constitutional, statutory

(rule-based) or common-law right of access to unfiled discovery,” emphasis in original). I will

grant defendant’s request to keep its insurance policy confidential.




                                                 7
       Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 8 of 17




       Finally, defendant asks the court to enter a general protective order that would require

the parties to keep confidential other types of information. A few examples defendant includes

are personnel records of other similarly situated employees and plaintiff’s medical and mental

health records. Defense counsel represents that he proposed to plaintiff the standard protective

order used by the Eastern District of Wisconsin, that would omit the “attorney’s eyes only”

requirement. (See Modl Decl., Ex. 4 (dkt. 16-4) 4.) However, plaintiff refused. Again, plaintiff

does not provide any specific argument opposing a broader protective order for personnel

records. Once again, it is standard operating procedure in this court to enter protective orders

that maintain the confidentiality of personnel records, medical records and the like. There is

a potential for harm if these additional categories of documents are publicly available. Here, I

will not enter a broad-based protective order but I will proactively order the parties to keep

confidential all documents that relate to (1) personnel records of plaintiff or other Anderson

O’Brien employees and (2) plaintiff’s medical and mental health records.




III.   Plaintiff’s motion to compel (dkt. 21)

       Finally, plaintiff filed a motion to compel production of certain documents listed in

defendant’s privilege log.    Plaintiff’s motion challenges the privilege assertion for three

categories of documents listed in the privilege log: (a) internal communications between

defendant’s labor and employment attorney about plaintiff’s lawsuit, (b) communications

between defendant and its outside counsel related to this lawsuit, and (c) defendant’s

management meeting minutes. Defendant opposes the motion and asks for fees, but also says

it is willing to produce any contested documents for in camera review and indicates it has also

updated its privilege log (see dkt. 28-1). In reply, plaintiff points out that defendant’s amended


                                                8
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 9 of 17




privilege log added a column for the “subject” of the communication, which he had been

requesting since June. Plaintiff further urges my in camera review of the documents because the

privilege log leaves questions about whether certain communications require production.

       Let’s start by identifying the individuals and entities involved in the challenged

communications: Attorney Nadine Davy and Attorney Rick Flugaur are Anderson O’Brien’s

co-managing partners, and they manage all aspects of the law firm. Kristi Waits was Anderson

O’Brien’s Director of Operations and Firm Administrator. In that role, Ms. Waits was involved

in managing Anderson’ O’Brien’s office. Davy, Flugaur, and Waits formed Anderson O’Brien’s

management and operations team, and they have been the primary contact with outside

defense counsel.

       Attorney Brian Formella is a partner at Anderson O’Brien. Formella practices labor and

employment law, and he frequently provides legal counsel to Anderson O’Brien’s management

and operations team for matters involving internal labor and employment issues. That includes

plaintiff’s employment.

       Sentry Insurance (Sentry) is Anderson O’Brien’s liability insurance carrier. Alysha Fuss

is an account manager at Sentry, and defendant’s understanding is that she is responsible for

managing Anderson O’Brien’s account. Taylor Haines is a claims representative at Sentry

Insurance. She is responsible for handling plaintiff’s claim against defendant.

       Anderson O’Brien provided Sentry notice of plaintiff’s claim.        Thereafter Sentry

retained Axley Brynelson, LLP to defend Anderson O’Brien against plaintiff’s claim. Attorney

Troy Thompson is one of the attorneys representing Anderson O’Brien in this matter, and

Emmi Schreiner is Thompson’s former legal assistant.




                                               9
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 10 of 17




       A. Internal attorney communications

       As already noted, to determine whether a communication is protected by the attorney-

client privilege, the court considers “(1) whether legal advice of any kind was sought from a

professional legal adviser in his capacity as such; and (2) whether the communication was

related to that purpose and made in confidence by the client.” Sandra T.E. v. South Berwyn Sch.

Dist. 100, 600 F.3d 612, 618 (7th Cir. 2010) (internal quotations and alterations omitted).

When the client is a business entity like defendant, the inquiry acknowledges that employees

beyond the officers and agents directly responsible for the company’s actions in response to

legal advice might possess information needed by the corporation’s lawyers to provide legal

advice. Upjohn Co. v. United States, 449 U.S. 383, 397 (1981). Specifically, the court must

consider whether the communications related to matters within the scope of the employee’s

corporate duties, and whether the employee was aware that the communication would be used

for the purpose of his or her employee obtaining legal advice. Id. at 394.

       Plaintiff challenges the following six communications involving Attorney Formella:

              (1) A November 4, 2019, email from Formella to Davy, in which Formella

                  provided Davy legal advice regarding plaintiff’s employment issues.

              (2) A November 4, 2019, email from Formella to Davy in which Formella

                  provided legal advice regarding plaintiff’s request to work part-time.

              (3) A November 4, 2019, email from Waits to Formella in which Waits provided

                  Formella information he requested related to plaintiff’s part-time work

                  request.




                                              10
     Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 11 of 17




              (4) A November 20, 2019, email from Formella to Davy and Waits in which

                 Formella provided legal advice regarding a potential employment action

                 against plaintiff.

              (5) A December 11, 2019, email from Formella to Flugaur and Davy, in which

                 Formella provided legal advice regarding instituting a litigation hold,

                 investigating various hard drives and flash drives, and securing various

                 emails.

              (6) A November 4, 2019, email from Formella to Waits in which Formella

                 provided legal advice regarding the Delta Management debt collection issue

                 involving plaintiff.

       Defendant’s position is that each of the six emails was a communication related to the

legal advice that Formella was providing to Anderson O’Brien, in Formella’s capacity as a

licensed attorney, about internal labor and employment matters.          Indeed, five of the

communications were emails written by Formella to one of the members of defendant’s

management and operations team (Davy and Waits), or to a co-managing partner of the

defendant (Flugaur). Defendant represents that all of the communications related to legal

advice that Formella provided related to the terms of plaintiff’s employment, the Delta

Management debt issue involving plaintiff, and then how Anderson O’Brien should implement

a litigation hold related to the claim that plaintiff brought against it.        In this sixth

communication, Wait provided Formella information pertinent to the legal advice that

Formella was providing defendant, at Formella’s request.

       Plaintiff first suggests that the timing of these communications -- occurring before his

termination and commencement of this lawsuit -- render them unprivileged. Plaintiff might


                                             11
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 12 of 17




have the attorney work product privilege in mind; no such limitation applies to the attorney-

client privilege. Sandra, 600 F.3d at 621 (“Of course, the attorney-client privilege protects not

only the attorney-client relationship in imminent or ongoing litigation but also the broader

attorney-client relationship outside the litigation context.”). Plaintiff speculates that Formella

might not have been providing legal advice to Anderson O’Brien within all these

communications. After all, explains plaintiff, Formella also witnessed events related to his

termination: he presided over a termination meeting on November 20, 2019, and signed

plaintiff’s termination letter. Therefore, suggests plaintiff, Formella could have been providing

business advice to the firm, not legal advice. He points to the Seventh Circuit’s statement that

questions of privilege when a lawyer is involved in both business and legal matters at the same

time are “especially difficult.” American Nat’l Bank & Trust Co. v. Equitable Life Assurance Soc’y

of the United States, 406 F.3d 867, 878-79 (7th Cir. 2005). For that reason, he asks that I

conduct an in camera review of these documents to determine whether those documents are

privileged.   I am skeptical, but nonetheless I will order defendant to produce these six

communications for in camera review.




       B. Communications with outside counsel

       Plaintiff challenges the following four entries on the privilege log describing

communications between employees of defendant, Sentry, and Axley Brynelson:

               (1) A December 12, 2019, email from Davy to Fuss, regarding plaintiff filing a

                  discrimination charge with the EEOC.




                                               12
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 13 of 17




               (2) A January 30, 2020, email from Schreiner to Davy and Haines, copying

                  Thompson, regarding an error in a previous communication between Axley

                  Brynelson, Anderson O’Brien, and Sentry.

               (3) A February 2, 2020, email from Haines to Schreiner and Davy, copying

                  Thompson, regarding a potential settlement with plaintiff.

               (4) A January 30, 2020, email from Waits to Davy, regarding a communication

                  from Thompson.

Defendant’s position is that these four communications are protected by either the attorney-

client privilege, the work-produce doctrine, or both.

       As to the December 12, 2019, email, the communication between Davy and Fuss may

not have occurred for the purpose of obtaining legal advice, but defendant points out that Davy

identified information and documents that attorneys at Anderson O’Brien had prepared in

anticipation of litigation. Defendant’s position is that this qualifies as work product. The work

product doctrine serves “(1) to protect an attorney’s thought processes and mental impressions

against disclosure; and (2) to limit the circumstances in which attorneys may piggyback on the

fact-finding investigation of their more diligent counterpart.” Sandra T.E., 600 F.3d at 621-

22. It “applies to attorney-led investigations when the documents at issue ‘can fairly be said

to have been prepared or obtained because of the prospect of litigation.’” Id. at 622 (quoting

Logan v. Commercial Union Ins. Co., 96 F.3d 971, 976-77 (7th Cir. 1996)).

       Plaintiff argues that Davy’s email was merely providing Sentry the factual background

necessary to give adequate notice of a claim. Therefore, Davy was not communicating legal

strategies or thought processes related to how to defendant against plaintiff’s claim, and instead

was sending along documents that are prepared in the ordinary course of business. See Binks


                                               13
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 14 of 17




Mfg. Co. v. National Presto Indus., Inc., 709 F.2d 1109, 1118-1120 (7th Cir. 1983) (citations

omitted). Plaintiff does not dispute that Davy not only filed the notice of claim but also

identified information and document that the attorneys had prepared in anticipation of

litigation. Nonetheless, without reviewing the email, I cannot conclude with certainty that the

documents conveyed any attorney mental impressions. Therefore, I will direct defendant to

turn over this email for my in camera review.

        Defendant argues that the second communication -- the January 30, 2020, email from

Schreiner to Davy and Haines (copying Thompson), that corrects a previous error -- need not

be produced because Schreiner sent the email at Thompson’s direction to get information.

Thompson had been retained by Sentry to represent Anderson O’Brien, so Axley has an

attorney-client relationship with both entities. Defendant represents in the privilege log that

the email contained information related to Thompson’s mental impressions related to

plaintiff’s case.

        Plaintiff first argues that Schreiner is a legal assistant, not an attorney, but the attorney-

client privilege applies with equal force to confidential communications by non-lawyers -- when

made for the purpose of assisting the lawyers to provide legal advice -- as communications by

lawyers. United States v. Neuroscience, Inc., No. 14-mc-3-slc, 2015 WL 7731475, at *4 (W.D.

Wis. Feb. 10, 2015); Design Basics LLC v. Campbellsport Bldg. Supply Inc., No. 13-C-560, 2015

WL 5158676, at *2 (E.D. Wis. Sept. 2, 2015). In reply, plaintiff appears to have abandoned

that argument and instead maintains that there is no way of knowing that defendant’s

representation is correct without the court’s in camera review. However, I have no reason to

infer that the privilege log contains a misrepresentation. As such, I see no basis to review this

document nor to compel defendant to produce it.


                                                 14
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 15 of 17




       The third communication is a February 2, 2020, email from Haines (Sentry’s claims

representative) to Schreiner (the Axley legal assistant) and Davy (a co-managing partner at

Anderson O’Brien), copying Thompson, related to a potential settlement.           Defendant’s

position is that this email is both privileged and protected by the work-product doctrine, for

the same reasons outlined above, since Axley has an attorney-client relationship with both

Sentry and Anderson O’Brien, and because the email contains Davy’s mental impressions and

assessment of the case. In reply, plaintiff again insists that I need to review these documents

to confirm the content of the log. Again, seeing no basis to doubt defendant’s representation

about the content of the communication, I will not require defendant to produce it.

       Fourth, defendant argues that the redacted portion of the January 30, 2020, email from

Waits to Davy related to the communication from Thompson is privileged. Defendant states

that Thompson sent Davy his impressions of the case, and that Davy shared Thompson’s

communication with other members of Anderson O’Brien’s management and operations team

(Flugaur and Waits), and then Waits followed up with Davy with an email regarding

Thompson’s communications.        Defendant’s position is that since Thompson’s initial

communication to Davy was privileged and intended for Anderson O’Brien’s management and

operations team, Davy’s subsequent sharing of that email to Waits and Flugaur remained

protected and did not constitute a waiver of the privilege. Plaintiff does not directly address

this argument in reply, but again suggests that I cannot reach any conclusion about the content

of the redacted material without reviewing it. Here, the trail of the communications is so

convoluted that the best course of action is for me to review it to determine whether the

redacted communication is privileged, so I will direct defendant to turn this email chain over

for my review as well.


                                              15
      Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 16 of 17




       C. Management meeting minutes

       Finally, defendant lists two documents on its privilege log described as Management

Meeting Minutes related to “office space,” Bates numbered AO000051 and AO000055.

Defendant’s position is that these documents are irrelevant to this lawsuit and, regardless,

contain confidential information.

       Defendant represents that the Management Meeting Minutes do not include any

information about “office space” that relates to the plaintiff or even the office in which he was

located. That said, defendant is willing to disclose this portion of the Management Meeting

Minutes, subject to the protective order that would keep this information confidential.

Although plaintiff claims defendant never offered this as an option, he does not oppose it.

Therefore, I will include these minutes in the documents to be kept confidential and I will deny

plaintiff’s request that I compel defendant to product it.

       To summarize, I am denying plaintiff’s motion to compel with respect to the January

30, 2020, email from Schreiner to Davy and Haines; the February 2, 2020, email, from Haines

to Schreiner and Davy; and the Management Meeting Minutes. I am reserving on the motion

with respect to the six emails involving Attorney Formella, the December 12, 2019, email from

Davy to Fuss, and the January 30, 2020, email from Waits to Davy. After defendant submits

these emails for my in camera review, I will determine whether they are privileged.




                                               16
Case: 3:20-cv-00259-wmc Document #: 33 Filed: 11/25/20 Page 17 of 17




                                    ORDER

 IT IS ORDERED that:

 (1)   Plaintiff Frank Gaura’s motion for protective order (dkt. 10) and motion to stay
       (dkt. 30) are DENIED. Not later than December 24, 2020, plaintiff must
       provide complete responses to defendant’s Request for Production Nos. 1 and
       2.

 (2)   Defendants’ motion for protective order (dkt. 14) is GRANTED. It is
       ORDERED that the parties must keep confidential: (a) defendant’s liability
       insurance policy; (b) defendant’s timekeeping records; (c) defendant’s
       Management Meeting Minutes, Bates numbered AO000051 and AO000055;
       and (c) all documents that relate to (i) the personnel records of plaintiff or other
       Anderson O’Brien employees, and (ii) plaintiff’s medical and mental health
       records.

 (3)   Plaintiff’s motion to compel (dkt. 21) is DENIED in part and RESERVED in
       part. Not later than December 8, 2020, defendant shall produce to the court
       for in camera review:

           •   The six email communications involving Attorney Formella;

           •   The December 12, 2019, email from Davy to Fuss (Bates numbered
               AO000009-AO000010); and

           •   The January 30, 2020, email from Waits to Davy (Bates numbered
               AO000014).

 (4)   The parties are responsible for their own fees and costs associated with this
       motion.

 Entered this 25th day of November, 2020.

                                     BY THE COURT:

                                     /s/

                                     STEPHEN L. CROCKER
                                     Magistrate Judge




                                           17
